Title: From John C. Calhoun to William Steuben Smith, 29 March 1824
From: Calhoun, John C.
To: Smith, William Steuben


				
					
					WAR DEPARTMENT, 29th. March 1824.
				
				You are hereby informed, that the President of the United States, by and with the advice and consent of the Senate, has appointed you to the rank of Paymaster in the regiment of in the service of the United States: to take rank as such, from the twenty second day of March 1824.—You will, immediately on receipt hereof, please to communicate to this Department your acceptance or non-acceptance of said appointment, and, in case of accepting, you will report yourself in person to the Paymaster General of the Army United States  at Washington.—
				
					J C CalhounSecretary of War.
				
				
			